Opinion by
Mr. Justice Gbeen,
This is an appeal from an order of the orphans’ court removing the executors of the will of the testatrix from their office. The case was heard in the court below on the petition of a legatee under the will of the deceased, and the answer of the executors thereto. No testimony of any kind was taken, and hence the facts set forth in the answer which are responsive to the petition, and deny its material allegations, must be taken as true. The matters contained in the petition and which are relied upon as causes of dismissal, are all denied in the answer, and especially the allegation concerning the mismanagement of the estate and the non-collection of the $7,000 debt owing by Joseph W. Souder. The answer avers that it has been impossible to realize on the securities for that debt, as they have heretofore had no market value, but that there is a prospective value which may be realized, upon some further delay. The answer also denies that the change of residence of the two executors in any way interferes with their ability to manage the estate, and it also denies that Mr. Williams is an invalid. The answer alleges that J. W. Souder and Margaret Manderson, who are a brother and sister of the testatrix, are legatees, and also residuary legatees, under the will, and that their sister knew all about them when she selected them as executors. The answer also alleges that the executors have, administered all the estate except that one item of the claim against J. W. Souder, that they have charged no commission for their services, and that they.have advanced money to pay some of the legacies. It is true that *254J. W. Souder denies that he owes the estate a debt of $7,000, but admits that he will have to pay $7,000 in order to redeem the 140 shares of the stock of the Chester Land and Improvement Company which he assigned to the testatrix.
In view of all the circumstances attending the case, we think it better that these executors should not be removed at this time, and as we have ordered a sale of the securities in another appeal taken in this estate, we think justice will be better sub-served by their continuance in office for the present.
Decree reversed at the cost of the appellee.